PER CURIAM.
On motion of counsel for appellant, Arthur Emmert, it is now here ordered and adjudged by this court that this appeal be, and the same is hereby, dismissed.
It appearing to the court that an order was entered in this cause in this court on December 15, 1933, granting supersedeas and bail to appellant, and that on December 29, 1933, the bond of appellant was approved and filed pursuant to said order, and the said appellant was released! from custody pending the disposition of this appeal or until the further order of this court: It is now here ordered that the supersedeas heretofore granted appellant, Arthur Em-mert, be, and the same is hereby, vacated.